Citation Nr: 1705279	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-20 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $2,581.87, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from March to April 1975, November 1975 to October 1979 and December 1983 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri that determined an overpayment of $2581.87 for VRAP benefits occurred from October 14, 2013 to December 15, 2013.  
 
The representative has not had an opportunity to submit a statement in support of the appeal.  However, given the fully favorable disposition, no prejudice inures to the Veteran.  

In addition to the paper educational benefits folder, there are electronic records within the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These electronic records have been considered as part of the record. 


FINDINGS OF FACT

1.  Effective October 14, 2013, the Veteran was enrolled in 9 credit hours of courses and not considered a full-time student for remainder of the school term.    

2. A May 2014 statement from two instructors at the educational institution explains that the Veteran was mistakenly dropped from the course on October 14, 2013 through no fault of his own.  

3. The administrative mistake caused the Veteran's enrollment status to change from full time to part time for the term in question.  


CONCLUSION OF LAW

The overpayment of VRAP benefits in the amount of $2581.97 was not validly created.  38 U.S.C.A. §§ 3680, 4100, 5112, 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.914, 3.102, 21.4135, 21.4136, 21.4270, Note 2 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes VA's duty to notify and assist.  The Veterans Claims Assistance Act of 2000 (VCAA) generally is not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  However, given the fully favorable disposition, further discussion of due process compliance is not needed.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error may be found to occur where the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Such error contemplates that neither the Appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 21.4135 (p), 21.7135(v)(2).

In this case, an overpayment of benefits under the Veterans Retraining Assistance Program (VRAP) for the October 14, 2013 to December 15, 2013 term is at issue. See Pub. L. 112-56, Title II, § 211, 125 Stat. 713.  The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, signed into law by the President, and is set forth as a note in 38 U.S.C.A. § 4100.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants must attend full-time.  Id.; 38 C.F.R. § 21.4270(c), Note 2.  Participants will not receive benefits for any time period during which the training drops below full-time.  Id.  

VA is required to terminate a Veteran's educational assistance under VRAP  effective the first date of the time in which a withdrawal from a full-time course load occurs unless mitigating circumstances are found, which includes discontinuance of course by school.  See 38 U.S.C.A. § 3680 (a)(3)(B) (West 2014); 38 C.F.R. § 21.4136 (b)(6) (2016).  In addition, the claimant must submit a description of the mitigating circumstances within 1 year from the date that VA notifies him or her that they must submit mitigating circumstances; and submits supporting evidence of the existence of mitigating circumstances within 1 year of the date that such evidence is requested by VA.  See 38 C.F.R. § 21.4136 (a)(2) (2016).  

In this case, the educational institution changed the Veteran's enrollment status from full time to three fourths time on October 14, 2013 for the remainder of the term.  See January 2, 2014 College Certification.  The status change was caused by a course withdrawal.  The withdrawn course counted for 3 credit hours, and the Veteran would have otherwise have maintained his full time student status.  A May 2014 statement from his instructors explains the course withdrawal mistake and indicates it was caused through no fault of the Veteran's.  The Board finds that the circumstances of the course withdrawal at issue are equivalent to discontinuance of the course by the school.  The Veteran has satisfied the withdrawal requirements from an approved course of education under mitigating circumstances.  38 U.S.C.A. §§ 3680, 4100; 38 C.F.R. §§ 21.4136 (a), (b)(6), 21.4270(c) Note 2. 

Accordingly, the Board concludes that the Veteran still was entitled to educational assistance under VRAP for the fall semester of 2013 between October 14, 2013, to December 15, 2013, and the overpayment of VRAP benefits in the amount of $2581.87 for the period from October 14, 2013, to December 15, 2013, was not validly created.  Id.  Because this overpayment was not validly created, the issue of whether the Veteran is entitled to a waiver of overpayment will not be addressed.


ORDER

The overpayment of VA educational assistance in the amount of $2581.87 pursuant to the VRAP was not validly created; the appeal is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


